DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (US 2002/0186037 A1), in view of Kathman et al. (US 2008/0251707 hereinafter Kathman)
As to claims 1, 17, Eldridge discloses in Figs. 1-26, A probe card test apparatus (Figs. 4-5, 14), comprising: an insulating substrate (substrate of Wafer on para 0041); and a plurality of device under test (DUT 34 and/or 60 as shown in Fig. 5, 14) units on the substrate (para 0041), wherein each of the DUT units (DUT 34 and/or 60 as shown in Fig. 5, 14) includes a merged-probe opening (70 as shown in Fig. 14), a probe opening (portion for the clock as shown in Fig. 14) , and a detector (I/O probe as shown in Figs.5, 14) in parallel, Eldridge discloses in Figs. 4-5, 14 the insulate substrate (wafer on para 0041), but it silent about the conductive pattern on the insulating substrate (para 0041); and an isolator surrounding the opening and the detector.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Eldridge and provide the conductive pattern on the insulating substrate (para 0041); and an isolator surrounding the opening and the detector (paras 0049-0050), as taught by Kathman for securing the electrical element on the wafer (paras 0050).
As to claims 2, 18, Eldridge discloses in Figs. 4-5, 14, wherein: a position of the merged-probe opening corresponds to a position of a merged probe of a probe card (32 as shown in Fig. 5); a position of the probe opening corresponds to a position of a probe of the probe card (32 as shown in Fig. 5); and a position of the detector (I/O probe as shown in Figs.5, 14) corresponds to a position of a detection probe of the probe card (32 as shown in Fig. 5).
As to claim 3, Eldridge discloses in Figs. 4-5, 14 wherein the merged-probe openings (70 as shown in Fig. 14) of the DUT units correspond, one by one, to a plurality of merged probes of the probe card (32 as shown in Fig. 5).
As to claim 4, Eldridge discloses in Figs. 4-5, 14, wherein the plurality of merged probes (37 and/or +VB as shown in Fig. 5) have separate merged-probe groups, respectively.
As to claim 5, Eldridge discloses in Figs. 4-5, 14, wherein the detector (I/O probe as shown in Figs.5, 14) corresponds to a plurality of detection probes of the probe card (32 as shown in Fig. 5).
As to claims 6, 19 Eldridge discloses in Figs. 4-5, 14, wherein: the detector detects a merged-probe defect of a probe card (32 as shown in Fig. 5) through a direct current (DC) signal; and the detector I/O probe as shown in Figs.5, 14) detects a probe defect of the probe card through a DC signal and/or AC signal (paras 0043).

As to claim 8, Kathman discloses in Figs. 3-5, further comprising insulating patterns filling the merged-probe opening and the probe opening, respectively (paras 0049).
Allowable Subject Matter
Claims 9-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 9-16, the prior art does not disclose an isolator surrounding the inner detector and the merged-probe opening and all features recited in claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        12/4/21